Title: To James Madison from James Monroe, 20 December 1823
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington Decr. 20. 1823.
        
        I have long intended to write you to communicate further views respecting the proposition by Mr. C. to Mr R., but have been so much pressd by the duties of the moment, & by calls, that I have not been able to do it.
        Just before the meeting of Congress the Russian minister addressd a note to Mr Adams, informing him, that the Emperor, having heard that Genl. D’Everaux had been appointed minister to Russia from the Republic of Columbia, he thought it proper to intimate to this govt., that he would recieve no minister from any of the govts. of which the New World had lately been the theatre. He had an interview with the Secry, about the same time, in which he stated, that the Emperor had seen with great satisfaction, the declaration of this govt., at the time of the acknowledgment of the new govts., that the UStates would remain neutral, & that he hoped they would continue so. He gave Mr Adams an extract of a letter from Ct Nesselrode, presenting a review of the policy of the allied powers, in regard to revolutionary movments, beginning with Naples, & extending to Spain & Portugal, in which their determination to crush such movments is explicitly avowed, as it is not to treat, with those at the head of them, as a power. He was answerd in the most conciliatory manner, that the policy of this govt. on the first point, had differd from that of Russia, on the 2d. that the declaration of neutrality, had been made, on a view of the existing state of things, being while the other powers of Europe were neutral, & that it would not be binding, in case of a change on their part, or of any of

them—that in regard to the Emperor, with whom our relations had always been very friendly, we hoped that he would also continue neutral—and on the 3d. an informal note was given him, in the spirit of the message on that subject.
        When these communications from Russia, were considerd, in connection with what had passd in London, they were thought to confirm the danger suggested, in the latter. The opportunity was therefore seizd, to meet the suggestions, & as was presumed, wishes, of the British govt., in frank communications to the Russian, on the idea, that the movment here would place us on more independant & honorable ground, as a nation, than at London, and with better effect with our southern neighbours, as well as with Russia & other allied powers. Had we mov’d first in London, we might have appeard, to take the course suggested there, as a secondary party, whereby G.B. would have had the principal credit with ou⟨r⟩ neighbours— and Russia, who wishes to prevent any connection or concert between the UStates & G. Britain & may be willing to make some accomodation to prevent it, considering the case desperate, in such event, would abandon the hope. With G. Britain we have, it is presumd, acted fairly & fully to all her objects, & have a right to expect, a corresponding conduct on her part. A recent communication from Mr Sheldon gives cause to believe that she will not disappoint us, tho’ the silence of Mr Canning in a certain stage, excited doubts on that head. Mr Sheldon states that the British ambassador at Paris informd him that he had stated to the French minister of foreign affrs. the expectation of his govt., that the govt. of France, wod. take no step in aid of Spain, or relating to the new govts. to the south, without a free communication with G.B. & the UStates, who had the greatest interest, in such concerns, & that the communication, had been well recd. by the French govt., at least apparently. Mr. Canning, in a letter from Mr. Rush, recd. after mine to you on the subject generally, intimated, that there occurr’d a mode distinct from those first suggested by him, of evincing a cooperation between the UStates & G. Britain, which might be resorted to, should, for example, a congress be held, & invitation be given to the British govt. to send a minister there, & it should propose as a condition of its complyance, that the minister of the UStates at that court shod. be invited to attend, & the invitation, being given, & accepted, or declin’d, he thought that it would have the effect, & added that that course wod. be probably pursued. This was the last communication wh. passd between them, & which was followd by the reserve heretofore noticd. The occurrence at Paris, seems to dispell the doubt arising from that reserve. I have been much interrupted since I began this letter, & must close or lose the opportunity of this days mail. Very sincerely your friend
        
          James Monroe
        
       